DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 02/08/2022 & 04/15/2022 are acknowledged and have been fully considered. Claims 1-3, 5, 6, 9, 10, 12-19 have been amended; claims 4 and 8 have been canceled; claim 20 has been added; no claims have been withdrawn. Claims 1-3, 5-7 and 9-20 are now pending and under consideration.
The previous objections to the drawings have been withdrawn, in light of the amendments to Figs. 4 & 6.
The previous objections to the specification have been withdrawn, in light of the amendments to the specification.
The previous objections to claims 1, 2, 5, 9, 12-15 and 17-19 have been withdrawn, in light of the amendments to the claims.
The previous rejections of claims 1-5 and 10-19 under 35 U.S.C. 112(a) have been withdrawn, in light of the amendments to the claims.
The previous rejections of claims 1-19 under 35 U.S.C. 112(b) have been withdrawn, in light of the amendments to the claims.

Applicant's arguments on pages 11-14 of the remarks filed 02/08/2022 with regard to the prior art rejections of independent claims 1 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0163721 to Van Wiemeersch; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Van Wiemeersch in view of U.S. Patent Application Publication No. 2015/0005984 to De Los Santos et al. have been fully considered, but they are not persuasive.
First, Applicant generally asserts on pages 11-12 of the remarks that Van Wiemeersch fails to teach use of geofence data, and Applicant also generally asserts on page 12 of the remarks that Van Wiemeersch fails to teach inclusion of an ECU in communications with a telematics device that allows remote starting of a vehicle or locks an engine from starting when a vehicle is within a vehicle parking area based on geographic coordinates of the vehicle and the geofence data.
The examiner respectfully disagrees. Van Wiemeersch teaches a system including a control module system 302 that, as designed (without modification), is capable of performing functions to send, receive, and store information including a designated parking area (e.g., an outdoor/open parking location), different from other areas, based on GPS location for the vehicle, such that the control module system 302 includes structure and function the same as (or equivalent to) the claimed “telematics device” (as depicted by at least Figs. 1A, 2 & 3 and as discussed by at least ¶ 0020, 0023-0027, 0032 & 0037-0043 of Van Wiemeersch). Therefore, it is understood that Van Wiemeersch fully teaches “a telematics device that sends, receives, and stores geofence data defining a virtual perimeter for a vehicle parking area,” as recited by amended independent claims 1 and 17, under a broadest reasonable interpretation.
Van Wiemeersch also teaches that the system includes a body control module 200 (e.g., “ECU”) including a processor 202 that, as designed (without modification), is capable of performing functions to process data, the data including each of an acceptable outdoor/open location for activating the remote start charging mode (including allowing starting of an engine 308) [determined using a global positioning system (GPS) module 342] (e.g., “geofence data”), a present geographic location of a vehicle 300 (determined using the GPS module 342) (e.g., “geographic co-ordinate data for the location of a motor vehicle”), and whether another safe condition for allowing starting of the engine 308 is met (e.g., whether a hood of the vehicle 300 is closed) (e.g., “mandatory vehicle-specific data for the motor vehicle”) (as depicted by at least Figs. 2 & 3 and as discussed by at least ¶ 0020, 0023-0027, 0032 & 0037-0043 of Van Wiemeersch). Therefore, it is understood that Van Wiemeersch fully teaches “an electronic control unit (ECU) in communication with the telematics device, the ECU comprising one or more processors for processing data, and the one or more the one or more processors being operable to process the geofence data, geographic coordinates data for a location of the motor vehicle, and mandatory vehicle-specific data for the motor vehicle,” as recited by amended independent claims 1 and 17, under a broadest reasonable interpretation.
Van Wiemeersch also teaches that the body control module 200, as designed (without modification), is capable of performing functions to allowing remote starting of the engine 308 when both (a) the present geographic location of the vehicle 300 is determined to be within the acceptable outdoor/open location for activating the remote start charging mode and (b) the another safe condition for allowing starting of the engine 308 is met (as depicted by at least Figs. 1A-1C and as discussed by at least ¶ 0019-0029 of Van Wiemeersch). Therefore, it is understood that Van Wiemeersch fully teaches that “the ECU selectively allows and disallows remote starting of the engine of the motor vehicle, wherein the ECU allows remote starting of the engine of the motor vehicle when A) the processing of the geofence data and the geographic coordinates data for the location of the motor vehicle discloses that the motor vehicle is within the vehicle parking area and B) the processing of the mandatory vehicle-specific data for the motor vehicle discloses that the mandatory vehicle-specific data is compliant with allowing engine starting,” as recited by amended independent claim 1, under a broadest reasonable interpretation.
Van Wiemeersch also teaches that the body control module 200, as designed (without modification), is capable of performing functions to prevent remote starting of the engine 308 when, for example, the another safe condition for allowing starting of the engine 308 is not met (e.g., when the hood of the vehicle 300 is not closed), both when the present geographic location of the vehicle 300 is determined to be within the acceptable outdoor/open location for activating the remote start charging mode and when the present geographic location of the vehicle 300 is determined to be outside the acceptable outdoor/open location for activating the remote start charging mode (as depicted by at least Fig. 1A and as discussed by at least ¶ 0019-0026 of Van Wiemeersch). Therefore, it is understood that Van Wiemeersch fully teaches that “the ECU disallows remote starting of the engine when C) the processing of the geofence data and the geographic coordinates data for the location of the motor vehicle discloses that the motor vehicle is not within the vehicle parking area or D) the processing of the mandatory vehicle-specific data for the motor vehicle discloses that any mandatory vehicle-specific data is non-compliant with allowing engine starting,” as recited by amended independent claim 1, under a broadest reasonable interpretation.
Van Wiemeersch also teaches that the body control module 200, as designed (without modification), is capable of performing start unlocking functions that include allowing starting of the engine 308 when the present geographic location of the vehicle 300 is determined to be within the acceptable outdoor/open location for activating the remote start charging mode and the another safe condition for allowing starting of the engine 308 is met (e.g., the hood of the vehicle 300 is closed) (as depicted by at least Fig. 1A and as discussed by at least ¶ 0019-0026 of Van Wiemeersch), and that the body control module 200, as designed (without modification), is capable of performing start locking functions that prevent starting of the engine 308 when the present geographic location of the vehicle 300 is determined to be within the acceptable outdoor/open location for activating the remote start charging mode but the another safe condition for allowing starting of the engine 308 is not met (e.g., when the hood of the vehicle 300 is not closed) (as depicted by at least Fig. 1A and as discussed by at least ¶ 0019-0026 of Van Wiemeersch). Therefore, it is understood that Van Wiemeersch fully teaches that “after the motor vehicle has returned to the vehicle parking area and is parked at a location within the vehicle parking area, and when processing of the geofence data, the geographic coordinates data for the location of the motor vehicle, and mandatory vehicle-specific data for the motor vehicle discloses that the motor vehicle is within the vehicle parking area and the engine is not running, the ECU selectively locks the engine from starting to disallow engine starting,” as recited by amended independent claim 17, under a broadest reasonable interpretation.
Next, Applicant generally asserts on pages 12-13 of the remarks that the emissions component sensor 320 of Van Wiemeersch is the same as the engine temperature sensor added by amendment to independent claims 1 and 17, and Applicant also generally asserts that Van Wiemeersch fails to teach inclusion of the engine temperature sensor or the claimed use of the engine temperature sensor. Applicant also generally asserts on page 13 of the remarks that U.S. Patent Application Publication No. 2005/0225175 to Maehara et al. fails to teach an engine temperature sensor or the claimed use of the engine temperature sensor.
The examiner respectfully disagrees. Van Wiemeersch teaches that the system includes an emissions component sensor 320 which senses a temperature of a catalytic converter of an engine 308 (as depicted by at least Fig. 3 and as discussed by at least ¶ 0031 & 0041 of Van Wiemeersch), and Van Wiemeersch further teaches that the ECU is operable to shut off the engine after the engine has reached a preset engine operating temperature (as depicted by at least Fig. 1B in view of at least ¶ 0031 at 120 & 122 of Van Wiemeersch). Therefore, it is understood that Van Wiemeersch fully teaches “an engine temperature sensor in communication with the ECU, and in which the ECU is operable to shut off the engine after the engine has reached a preset engine operating temperature,” as recited by amended independent claims 1 and 17, under a broadest reasonable interpretation.
As discussed in detail above, Van Wiemeersch is understood to teach each and every limitation of the systems of independent claims 1 and 17, as amended, so as to anticipate the claims under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that Van Wiemeersch fails to fully teach that the systems include an engine temperature sensor in communication with the ECU and/or that the ECU is not operable to shut off the engine after the engine has reached a preset engine operating temperature, it is also noted that Maehara teaches an analogous system including an engine temperature sensor and an ECU, where the engine temperature sensor is in communication with the ECU, and where the ECU is operable to shut off the engine after the engine has reached a preset engine operating temperature and after a preset engine running time has elapsed (as depicted by at least Figs. 1 & 7 and as discussed by at least ¶ 0004-0008 & 0085-0096 at S503, S506 & S507 of Maehara). Maehara further teaches that such structure and function beneficially enables a remote start system for an engine of vehicle to raise an engine temperature to a sufficient level to ensure a sufficiently warm vehicle interior temperature during a remote start to provide convenience and comfort to a driver of the vehicle, while also providing additional convenience by shutting off the vehicle in the event that the driver is delayed or otherwise cancels riding in the vehicle, thereby also improving fuel economy and reducing exhaust emissions. Therefore, even in such a case where Applicant is able to sufficiently show that Van Wiemeersch fails to fully teach that the system includes an engine temperature sensor in communication with the ECU and/or that the ECU is not operable to shut off the engine after the engine has reached a preset engine operating temperature, the examiner nevertheless maintains that it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Van Wiemeersch with the teachings of Maehara, if even necessary, such that the system includes an engine temperature sensor in communication with the ECU and such that the ECU is operable to shut off the engine after the engine has reached a preset engine operating temperature because
Applicant also generally asserts on pages 13-14 of the remarks that De Los Santos does not teach:

    PNG
    media_image1.png
    129
    632
    media_image1.png
    Greyscale

The examiner respectfully disagrees. As discussed in detail above, Van Wiemeersch is understood to teach each and every limitation of the systems of independent claims 1 and 17, as amended, so as to anticipate the claims under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that the telematics device of Van Wiemeersch is not necessarily capable of performing all of sending, receiving, and storing the geofence data defining the virtual perimeter for the vehicle parking area and/or that the data including the acceptable outdoor/open location for activating the remote start charging mode of Van Wiemeersch is not necessarily the same as the geofence data defining the virtual perimeter for the vehicle parking area under a broadest reasonable interpretation and/or in such a case where Van Wiemeersch is not interpreted or relied upon to teach that the telematics device is capable of performing all of sending, receiving, and storing the geofence data defining the virtual perimeter for the vehicle parking area and/or in such a case where Van Wiemeersch is not interpreted or relied upon to teach the geofence data defining the virtual perimeter for the vehicle parking area, it is also noted that De Los Santos teaches an analogous system (apparent from at least Figs. 1 & 2 in view of at least the Abstract of De Los Santos) including a telematics device that sends, receives, and stores geofence data defining a virtual perimeter for a vehicle parking area, wherein the telematics device defines geographic coordinates data for a location of a motor vehicle from signals received from satellites of a global positing system wirelessly connected to the telematics device (as depicted by at least Figs. 1 & 2 and as discussed by at least ¶ 0003, 0008, 0013-0025, 0030, 0032-0037 & 0057-0058 of De Los Santos). Therefore, even if Van Wiemeersch is not interpreted or relied upon to teach that the telematics device is capable of performing all of sending, receiving, and storing the geofence data defining the virtual perimeter for the vehicle parking area, the examiner nevertheless maintains that it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Van Wiemeersch with the teachings of De Los Santos, if even necessary, such that the telematics device includes capability to perform all of sending, receiving, and storing the geofence data defining the virtual perimeter for the vehicle parking area and/or such that the data including the acceptable outdoor/open location for activating the remote start charging mode is geofence data defining a virtual perimeter for a vehicle parking area, to define a boundary of the acceptable outdoor/open location for activating the remote start charging mode, and to provide particular means for defining the boundary of the acceptable outdoor/open location for activating the remote start charging mode in addition to (or in substitution for) the telematics device of Van Wiemeersch.
Therefore, in view of the amendments to independent claims 1 and 17, the claims are now rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Wiemeersch; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Van Wiemeersch in view of De Los Santos and/or Maehara.
Applicant further asserts on pages 14-15 of the remarks with respect to amended dependent claim 9 that it would be nonobvious to one having ordinary skill in the art to incorporate the teachings of U.S. Patent Application Publication No. 2021/0094438 to Ciccone et al. into the system of Van Wiemeersch because neither reference anticipates claim 9 and because Van Wiemeersch and Ciccone do not share a common filing date. Applicant’s remarks do not dispute that Van Wiemeersch fully teaches the additional subject matter recited by claim 9, such that it can only be understood that Applicant agrees that Van Wiemeersch fully teaches the additional subject matter recited by claim 9. Similarly, Applicant asserts on pages 15-16 of the remarks with respect to amended dependent claim 13 that it would be nonobvious to one having ordinary skill in the art to incorporate the teachings of U.S. Patent No. 5,673,017 to Dery et al. into the system of Van Wiemeersch because neither reference anticipates claim 13 and because Van Wiemeersch and Dery do not share a common filing date.
Regarding Applicant’s comments concerning the alternative rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Van Wiemeersch in view of Ciccone, the examiner respectfully disagrees. Although Van Wiemeersch acknowledges a low fuel level condition being a conventional concern in the art of remote start systems for vehicular internal combustion engines (as discussed by at least ¶ 0008), and although the data of Van Wiemeersch includes fuel level information provided by a fuel sensor (instrument cluster 344, as depicted by at least Fig. 3 in view of at least ¶ 0043), and although the system of Van Wiemeersch includes an ECU that shuts off the engine (as depicted by at least Fig. 3 in view of at least ¶ 0041-0043 and in view of at least Figs. 1B & 1C), Van Wiemeersch appears to lack a clear teaching as to whether the ECU shuts off the engine when total fuel remaining in the one or more vehicle fuel tanks is below a low fuel limit. Nevertheless, it is additionally understood that the ECU of the system of Van Wiemeersch (or Van Wiemeersch modified supra) would necessarily shut off the engine when the total fuel remaining in a vehicle fuel tank is zero (which is necessarily below a definable low fuel limit) because an unfueled engine cannot remain in operation. Therefore, Van Wiemeersch fully teaches the additional claim limitations recited by claim 9, and as discussed in detail above, Van Wiemeersch is understood to teach each and every limitation of the system of claim 9 so as to anticipate the claim under a broadest reasonable interpretation and/or Van Wiemeersch modified supra is understood to teach or render obvious each and every limitation of the system of claim 9 under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that the ECU of the system of Van Wiemeersch (or Van Wiemeersch modified supra) does not necessarily shut off the engine when the total fuel remaining in a vehicle fuel tank is zero and therefore necessarily below a definable low fuel limit, it is also noted that Ciccone teaches an analogous system including an ECU for shutting off the engine when total fuel remaining in one or more fuel tanks is below a low fuel limit (as depicted by at least Figs. 1 & 2 and as discussed by at least ¶ 0030, 0034 & 0041-0042). Therefore, even if Van Wiemeersch is not interpreted or relied upon to teach that the ECU shuts off the engine when total fuel remaining in one or more vehicle fuel tanks is below a low fuel limit, the examiner maintains that it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Van Wiemeersch with the teachings of Ciccone, if even necessary, such that the ECU shuts off the engine when total fuel remaining in one or more vehicle fuel tanks is below a low fuel limit to prevent depleting the vehicle fuel tank while recharging a battery of the motor vehicle during remote start operation of the engine. Respectfully, it is unclear why Applicant believes that the basic teachings of Ciccone to incorporate an ECU-implemented functionality for shutting off an engine when total fuel remaining in one or more fuel tanks is below a low fuel limit in an analogous system are too new for modification of a relatively older system in an obviousness-type prior art rejection, as Applicant’s remarks are exclusively reliant upon what appears to be a generic assertion that prior art references would not be combined due to nothing more than a gap in respective filing dates. Respectfully, it is unclear what unknown or unpredictable problem Applicant believes has been solved by the additional features recited by claim 9 that was not already solved by Ciccone, or whether Applicant believes that the obviousness rejection of claim 9 is based on an “obvious to try” rationale (clearly it is not), given Applicant’s citation to Leo Pharmaceutical Products, Ltd. v. Rea (Fed. Cir. 2013).
Also, regarding Applicant’s remarks concerning claim 13, Van Wiemeersch (alternatively, Van Wiemeersch modified supra) teaches the system as set forth in claim 5, wherein the mandatory vehicle-specific data further comprises data disclosing that remote starting is enabled [as depicted by at least Fig. 1A in view of at least ¶ 0020-0022, the data indicative of whether another safe condition for allowing starting of the engine 308 is met is also understood to include a determination (at 104) as to whether a remote starting mode is enabled]; however, Van Wiemeersch appears to lack a clear teaching as to whether the system includes a switch for enabling and disabling remote starting. Nevertheless, it is also noted that Dery teaches an analogous system (apparent from at least Fig. 2) including a vehicle switch (27) for enabling and disabling remote starting of an engine of the vehicle (as depicted by at least Figs. 2 & 6 in view of at least Col. 6, lines 40-43 & Col. 9, lines 21-37). Therefore, the examiner respectfully maintains that it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Van Wiemeersch with the teachings of Dery, if even necessary, to include a switch for enabling and disabling remote starting because Dery further teaches that such a switch beneficially enables disabling of the remote starting whenever desired, including, for example, when a device for commanding the remote starting is lost by an owner of the vehicle. Therefore, it is also understood that such a modification, if even necessary, would merely amount to a simple combination of prior art elements according to known methods to yield predictable results (e.g., see: MPEP 2143_I_A). Respectfully, it is unclear why Applicant believes that the basic teachings of Dery to incorporate a vehicle switch for enabling and disabling remote starting of an engine of a vehicle in an analogous system have become too ancient for modification of a relatively newer system in an obviousness-type prior art rejection, as Applicant’s remarks are exclusively reliant upon what appears to be a generic assertion that prior art references would not be combined due to nothing more than a gap in respective filing dates. Respectfully, it is unclear what unknown or unpredictable problem Applicant believes has been solved by the additional features recited by claim 13 that was not already solved by Dery, or whether Applicant believes that the obviousness rejection of claim 13 is based on an “obvious to try” rationale (clearly it is not), given Applicant’s citation to Leo Pharmaceutical Products, Ltd. v. Rea (Fed. Cir. 2013).
In response to Applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references. See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977). 
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Drawings
The drawings filed 04/15/2022 are objected to under 37 CFR 1.83(a) because they fail to show a data processing as described in the originally specification, as the amendments to Fig. 6 now appear to improperly introduce “new matter.” Specifically, box 72 has been amended to include the label “ELECTRONIC CONTROL UNIT (ECU)” in place of the originally-filed label “DATA PROCESSING”; however, Applicant’s disclosure fails to provide written description support for a fleet management port (as is shown in Fig. 6) having an ECU, and an ECU is only disclosed originally for the embodiment shown in Fig. 4, which differs from the embodiment shown in Fig. 6. Therefore, the amendments to the drawings have not been entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 02/08/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: ¶ 0036-0041 have been amended to recite that an ECU performs functions of the embodiment shown by Fig. 6; however, Applicant’s original specification neither disclosed nor suggested that an ECU would perform functions of the embodiment of Fig. 6, and Applicant’s original specification differently only discloses an ECU for performing functions of the embodiment of Fig. 4
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17 should be amended to recite --and-- at the end of line 11.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “telematics device” in claims 1-3, 5-7 and 9-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation “telematics device” in claims 1-3, 5-7 and 9-20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 7, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0163721 to Van Wiemeersch (hereinafter: “Van Wiemeersch”); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Van Wiemeersch in view of U.S. Patent Application Publication No. 2015/0005984 to De Los Santos et al. (hereinafter: “De Los Santos”); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Van Wiemeersch in view of U.S. Patent Application Publication No. 2005/0225175 to Maehara et al. (hereinafter: “Maehara”); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Van Wiemeersch in view of De Los Santos, and in view of Maehara.
With respect to claim 1, Van Wiemeersch teaches a system (apparent from at least Figs. 2 & 3) for selectively allowing and disallowing remote starting of an engine which propels a motor vehicle [the claim phrase “for selectively allowing and disallowing starting of an engine which propels a motor vehicle” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02)], the system comprising: a telematics device that sends, receives, and stores geofence data defining a virtual perimeter for a vehicle parking area [as depicted by at least Figs. 1A, 2 & 3 and as discussed by at least ¶ 0020, 0023-0027, 0032 & 0037-0043, the apparent system includes a control module system 302 that, as designed (without modification), is capable of performing functions to send, receive, and store information including a designated parking area (e.g., an outdoor/open parking location), different from other areas, based on GPS location for the vehicle, such that the control module system 302 includes structure and function the same as (or equivalent to) the claimed “telematics device”]; an electronic control unit (ECU) in communication with the telematics device, the ECU comprising one or more processors for processing data, and the one or more the one or more processors being operable to process the geofence data, geographic coordinates data for a location of the motor vehicle, and mandatory vehicle-specific data for the motor vehicle, wherein the telematics device defines the geographic coordinates data for the location of the motor vehicle from signals received from satellites of a global positioning system wirelessly connected to the telematics device {as depicted by at least Figs. 2 & 3 and as discussed by at least ¶ 0020, 0023-0027, 0032 & 0037-0043, the apparent system includes a body control module 200 (e.g., “ECU”) including a processor 202 that, as designed (without modification), is capable of performing functions to process data, the data including each of an acceptable outdoor/open location for activating the remote start charging mode (including allowing starting of an engine 308) [determined using a global positioning system (GPS) module 342] (e.g., “geofence data”), a present geographic location of a vehicle 300 (determined using the GPS module 342) (e.g., “geographic co-ordinate data for the location of a motor vehicle”), and whether another safe condition for allowing starting of the engine 308 is met (e.g., whether a hood of the vehicle 300 is closed) (e.g., “mandatory vehicle-specific data for the motor vehicle”)]; and an engine temperature sensor in communication with the ECU (emissions component sensor 320, as depicted by at least Fig. 3 and as discussed by at least ¶ 0031 & 0041), and in which the ECU is operable to shut off the engine after the engine has reached a preset engine operating temperature (as depicted by at least Fig. 1B in view of at least ¶ 0031 at 120 & 122), wherein the ECU selectively allows and disallows remote starting of the engine of the motor vehicle, wherein the ECU allows remote starting of the engine of the motor vehicle when A) the processing of the geofence data and the geographic coordinates data for the location of the motor vehicle discloses that the motor vehicle is within the vehicle parking area and B) the processing of the mandatory vehicle-specific data for the motor vehicle discloses that the mandatory vehicle-specific data is compliant with allowing engine starting [as depicted by at least Figs. 1A-1C and as discussed by at least ¶ 0019-0029, the body control module 200, as designed (without modification), is capable of performing functions to allowing remote starting of the engine 308 when both (a) the present geographic location of the vehicle 300 is determined to be within the acceptable outdoor/open location for activating the remote start charging mode and (b) the another safe condition for allowing starting of the engine 308 is met], and further wherein the ECU disallows remote starting of the engine when C) the processing of the geofence data and the geographic coordinates data for the location of the motor vehicle discloses that the motor vehicle is not within the vehicle parking area or D) the processing of the mandatory vehicle-specific data for the motor vehicle discloses that any mandatory vehicle-specific data is non-compliant with allowing engine starting [as depicted by at least Fig. 1A and as discussed by at least ¶ 0019-0026, the body control module 200, as designed (without modification), is capable of performing functions to prevent remote starting of the engine 308 when, for example, the another safe condition for allowing starting of the engine 308 is not met (e.g., when the hood of the vehicle 300 is not closed), both when the present geographic location of the vehicle 300 is determined to be within the acceptable outdoor/open location for activating the remote start charging mode and when the present geographic location of the vehicle 300 is determined to be outside the acceptable outdoor/open location for activating the remote start charging mode; because C) the processing of the geofence data and the geographic coordinates data for the location of the motor vehicle discloses that the motor vehicle is not within the vehicle parking area and D) the processing of the mandatory vehicle-specific data for the motor vehicle discloses that any mandatory vehicle-specific data is non-compliant with allowing engine starting are recited in the alternative, it is sufficient to address one of the claimed alternatives]. 
As discussed in detail above, Van Wiemeersch is understood to teach each and every limitation of the system of claim 1 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that the telematics device of Van Wiemeersch is not necessarily capable of performing all of sending, receiving, and storing the geofence data defining the virtual perimeter for the vehicle parking area and/or that the data including the acceptable outdoor/open location for activating the remote start charging mode of Van Wiemeersch is not necessarily the same as the geofence data defining the virtual perimeter for the vehicle parking area under a broadest reasonable interpretation and/or in such a case where Van Wiemeersch is not interpreted or relied upon to teach that the telematics device is capable of performing all of sending, receiving, and storing the geofence data defining the virtual perimeter for the vehicle parking area and/or in such a case where Van Wiemeersch is not interpreted or relied upon to teach the geofence data defining the virtual perimeter for the vehicle parking area, it is also noted that De Los Santos teaches an analogous system (apparent from at least Figs. 1 & 2 in view of at least the Abstract) including a telematics device that sends, receives, and stores geofence data defining a virtual perimeter for a vehicle parking area, wherein the telematics device defines geographic coordinates data for a location of a motor vehicle from signals received from satellites of a global positing system wirelessly connected to the telematics device (as depicted by at least Figs. 1 & 2 and as discussed by at least ¶ 0003, 0008, 0013-0025, 0030, 0032-0037 & 0057-0058).
Therefore, even if Van Wiemeersch is not interpreted or relied upon to teach that the telematics device is capable of performing all of sending, receiving, and storing the geofence data defining the virtual perimeter for the vehicle parking area, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Van Wiemeersch with the teachings of De Los Santos, if even necessary, such that the telematics device includes capability to perform all of sending, receiving, and storing the geofence data defining the virtual perimeter for the vehicle parking area and/or such that the data including the acceptable outdoor/open location for activating the remote start charging mode is geofence data defining a virtual perimeter for a vehicle parking area, to define a boundary of the acceptable outdoor/open location for activating the remote start charging mode, and to provide particular means for defining the boundary of the acceptable outdoor/open location for activating the remote start charging mode in addition to (or in substitution for) the telematics device of Van Wiemeersch.
As discussed in detail above, Van Wiemeersch is understood to teach each and every limitation of the system of claim 1 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that Van Wiemeersch fails to fully teach that the system includes an engine temperature sensor in communication with the ECU and/or that the ECU is not operable to shut off the engine after the engine has reached a preset engine operating temperature, it is also noted that Maehara teaches an analogous system including an engine temperature sensor and an ECU, where the engine temperature sensor is in communication with the ECU, and where the ECU is operable to shut off the engine after the engine has reached a preset engine operating temperature and after a preset engine running time has elapsed (as depicted by at least Figs. 1 & 7 and as discussed by at least ¶ 0004-0008 & 0085-0096 at S503, S506 & S507).
Therefore, even in such a case where Applicant is able to sufficiently show that Van Wiemeersch fails to fully teach that the system includes an engine temperature sensor in communication with the ECU and/or that the ECU is not operable to shut off the engine after the engine has reached a preset engine operating temperature, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Van Wiemeersch with the teachings of Maehara, if even necessary, such that the system includes an engine temperature sensor in communication with the ECU and such that the ECU is operable to shut off the engine after the engine has reached a preset engine operating temperature because Maehara further teaches that such structure and function beneficially enables a remote start system for an engine of vehicle to raise an engine temperature to a sufficient level to ensure a sufficiently warm vehicle interior temperature during a remote start to provide convenience and comfort to a driver of the vehicle, while also providing additional convenience by shutting off the vehicle in the event that the driver is delayed or otherwise cancels riding in the vehicle, thereby also improving fuel economy and reducing exhaust emissions.

With respect to claim 6, Van Wiemeersch (alternatively, Van Wiemeersch modified supra) teaches the system as set forth in claim 1 including a timer for measuring engine running time (for example, as depicted by at least Fig. 1C and as discussed by at least ¶ 0032 & 0036-0037). 

With respect to claim 7, Van Wiemeersch (alternatively, Van Wiemeersch modified supra) teaches the system as set forth in claim 6 in which the ECU is operable to shut off the engine after a preset engine running time has elapsed (for example, as depicted by at least Fig. 1C and as discussed by at least ¶ 0036-0037). 

With respect to claim 14, Van Wiemeersch (alternatively, Van Wiemeersch modified supra) teaches the system as set forth in claim 1, wherein after the motor vehicle has returned to the vehicle parking area and is parked at a location within the vehicle parking area, the ECU selectively locks the engine from starting to prevent engine starting after the engine has been shut off and the geofence data and the geographic coordinates data for the location of the motor vehicle discloses that the motor vehicle is within the vehicle parking area [as depicted by at least Fig. 1A and as discussed by at least ¶ 0019-0026, the body control module 200, as designed (without modification), is capable of performing start locking functions that prevent starting of the engine 308 when the present geographic location of the vehicle 300 is determined to be within the acceptable outdoor/open location for activating the remote start charging mode but the another safe condition for allowing starting of the engine 308 is not met (e.g., when the hood of the vehicle 300 is not closed)]. 

With respect to claim 17, Van Wiemeersch (alternatively, Van Wiemeersch modified supra) teaches a system for selectively locking an engine from starting in a motor vehicle to prevent the engine starting after the engine has been shut off [the claim phrase “for selectively locking an engine from starting in a motor vehicle to prevent the engine starting after the engine has been shut off” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02)], the system comprising: a telematics device that sends, receives, and stores geofence data defining a virtual perimeter for a vehicle parking area; an electronic control unit (ECU) in communication with the telematics device, the ECU comprising one or more processors for processing data, the one or more processors being operable to process the geofence data and geographic coordinates data for a location of the motor vehicle, wherein the telematics device defines the geographic coordinates data for the location of the motor vehicle from signals received from satellites of a global positioning system wirelessly connected to the telematics device, an engine temperature sensor in communication with the ECU, and in which the ECU is operable to shut off the engine after the engine has reached a preset engine operating temperature (as discussed in detail above with respect to claim 1), and wherein after the motor vehicle has returned to the vehicle parking area and is parked at a location within the vehicle parking area, and when processing of the geofence data, the geographic coordinates data for the location of the motor vehicle, and mandatory vehicle-specific data for the motor vehicle discloses that the motor vehicle is within the vehicle parking area and the engine is not running, the ECU selectively locks the engine from starting to disallow engine starting [as depicted by at least Figs. 1A-1C and as discussed by at least ¶ 0019-0029, the body control module 200, as designed (without modification), is capable of performing start unlocking functions that include allowing starting of the engine 308 when the present geographic location of the vehicle 300 is determined to be within the acceptable outdoor/open location for activating the remote start charging mode and the another safe condition for allowing starting of the engine 308 is met (e.g., the hood of the vehicle 300 is closed); as depicted by at least Fig. 1A and as discussed by at least ¶ 0019-0026, the body control module 200, as designed (without modification), is capable of performing start locking functions that prevent starting of the engine 308 when the present geographic location of the vehicle 300 is determined to be within the acceptable outdoor/open location for activating the remote start charging mode but the another safe condition for allowing starting of the engine 308 is not met (e.g., when the hood of the vehicle 300 is not closed)].

Claims 2, 3, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wiemeersch in view of U.S. Patent Application Publication No. 2006/0232131 to Endo (hereinafter: “Endo”); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Van Wiemeersch in view of De Los Santos and/or Maehara, and in view of Endo.
With respect to claim 2, Van Wiemeersch modified supra teaches the system as set forth in claim 1, and although Van Wiemeersch further teaches an ignition switch in the vehicle for starting the engine of the vehicle (as depicted by at least Fig. 3 in view of at least ¶ 0012, 0027-0031 & 0041), Van Wiemeersch appears to lack a clear teaching as to whether the one or more processors disables the ignition switch in the motor vehicle from starting the engine when the engine is not running. 
Endo teaches an analogous system including a processor (apparent from at least Fig. 1), where the processor disables each of an ignition switch in the vehicle and a starter from starting the engine when the engine is not running and the vehicle is set to an immobilized state (ignition 318 includes circuitry including an ignition switch, as depicted by at least Figs. 1 & 2 and as discussed by at least ¶ 0014-0015, 0025-0026, 0042 & 0044).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Van Wiemeersch with the teachings of Endo such that one or more processors disables the ignition switch in the vehicle from starting the engine when the engine is not running because Endo further teaches that such usage of a processor beneficially disables a vehicle against theft when the vehicle is set to an immobilized state.

With respect to claim 3, Van Wiemeersch modified supra teaches the system as set forth in claim 1, and although Van Wiemeersch further teaches an engine cranking motor in the vehicle for cranking the engine of the vehicle (starter 314, as depicted by at least Fig. 3 in view of at least ¶ 0030 & 0041), Van Wiemeersch appears to lack a clear teaching as to whether the one or more processors disables the engine cranking motor from cranking the engine when the engine is not running.
Endo teaches an analogous system including a processor (apparent from at least Fig. 1), where the processor disables each of an ignition switch in the vehicle and a starter from starting the engine when the engine is not running and the vehicle is set to an immobilized state (as depicted by at least Figs. 1 & 2 and as discussed by at least ¶ 0014-0015, 0025-0026, 0042 & 0044).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Van Wiemeersch with the teachings of Endo such that the one or more processors disables the engine cranking motor from cranking the engine when the engine is not running because Endo further teaches that such usage of a processor beneficially disables a vehicle against theft when the vehicle is set to an immobilized state.

With respect to claim 15, Van Wiemeersch modified supra teaches the system as set forth in claim 14, and although Van Wiemeersch further teaches an ignition switch in the motor vehicle for starting the engine of the motor vehicle (as depicted by at least Fig. 3 in view of at least ¶ 0012, 0027-0031 & 0041), Van Wiemeersch appears to lack a clear teaching as to whether the ignition switch in the motor vehicle is disabled when the ECU selectively locks the engine from starting. 
Endo teaches an analogous system including a processor (apparent from at least Fig. 1), where the processor disables each of an ignition switch in a motor vehicle and a starter from starting an engine when the engine is not running and the motor vehicle is set to an immobilized state (ignition 318 includes circuitry including an ignition switch, as depicted by at least Figs. 1 & 2 and as discussed by at least ¶ 0014-0015, 0025-0026, 0042 & 0044).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Van Wiemeersch with the teachings of Endo such that the ignition switch in the motor vehicle is disabled when the ECU selectively locks the engine from starting because Endo further teaches that such usage of a processor beneficially disables a motor vehicle against theft when the motor vehicle is set to an immobilized state, and it is understood that such functionality would be applicable to the motor vehicle in situations including when the ECU selectively locks the engine from starting.

With respect to claim 16, Van Wiemeersch modified supra teaches the system as set forth in claim 14, and although Van Wiemeersch further teaches an engine cranking motor in the vehicle for cranking the engine of the motor vehicle which starts upon receipt of an engine start command (starter 314, as depicted by at least Fig. 3 in view of at least ¶ 0030 & 0041), Van Wiemeersch appears to lack a clear teaching as to whether the engine cranking motor is disabled by the ECU locking the engine from starting.
Endo teaches an analogous system including a processor (apparent from at least Fig. 1), where the processor disables each of an ignition switch in a motor vehicle and a starter from starting an engine when the engine is not running and the motor vehicle is set to an immobilized state (as depicted by at least Figs. 1 & 2 and as discussed by at least ¶ 0014-0015, 0025-0026, 0042 & 0044).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Van Wiemeersch with the teachings of Endo such that the engine cranking motor is disabled by the ECU locking the engine from starting because Endo further teaches that such usage of a processor beneficially disables a motor vehicle against theft when the motor vehicle is set to an immobilized state, and it is understood that such functionality would be applicable to the motor vehicle in situations including when the ECU is locking the engine from starting.

With respect to claim 18, Van Wiemeersch modified supra teaches the system as set forth in claim 17 in which an ignition switch in the motor vehicle is disabled when the ECU selectively locks the engine from starting (as discussed in detail above with respect to at least claims 1, 14, 15 and 17). 

With respect to claim 19, Van Wiemeersch modified supra teaches the system as set forth in claim 17 in which an engine cranking motor which starts upon receipt of an engine start command is disabled when the ECU selectively locks the engine from starting (as discussed in detail above with respect to at least claims 1, 14, 16 and 17). 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wiemeersch in view of De Los Santos; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Van Wiemeersch in view of De Los Santos, and in view of Maehara.
With respect to claim 5, Van Wiemeersch modified supra teaches the system as set forth in claim 1 in which the ECU is in wireless communication with the telematics device in the motor vehicle for E) wireless transmission of the location of the motor vehicle and mandatory vehicle-specific data to the ECU and F) wireless transmission of an engine start command to the telematics device for remote starting of the engine [each of the claim phrases “for E) wireless transmission of the location of the motor vehicle and mandatory vehicle-specific data to the ECU” and “for […] F) wireless transmission of an engine start command to the telematics device for remote starting of the engine” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02); nevertheless, as depicted by at least Fig. 3 in view of at least ¶ 0042-0043, the apparent system is in communication with the telematics control unit 338, including an intended use of receiving a remote start command via the telematics control unit 338].
Van Wiemeersch appears to lack a clear teaching as to whether the ECU is in wireless communication with the telematics device. Nevertheless, the examiner takes Official Notice (e.g., see: MPEP 2144.03) that it was well-known and conventional at the time the invention was made to utilize wireless communication in place of wired communication between two electronic devices, such as a processing system (ECU) and a telematics device, that are in communication with each other, with the wireless communication beneficially achieving said communication without requiring wires between the two devices for the communication. Applicant’s remarks filed 02/08/2022 & 04/15/2022 do not traverse the examiner’s assertions of Official Notice from the prior art rejections of the preceding non-final Office Action, such that the common knowledge or well-known in the art statements are taken to be admitted prior art (e.g., see: MPEP 2144.03_C). Therefore, it is understood that such a modification would merely amount to a simple substitution of one known element for another to obtain predictable results (e.g., see: MPEP 2143_I_B).
Also, De Los Santos teaches implementing a GPS receiver as part of a telematics device instead of implementing a GPS receiver and a telematics device as separate devices in a system (apparent from at least Fig. 1 in view of at least ¶ 0021), such that it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the telematics device of Van Wiemeersch with the teachings of De Los Santos such that the telematics device includes the GPS receiver and therefore transmits the geographic location of the vehicle to the processing system, and it is understood that such a modification would merely amount to a simple substitution of one known element for another to obtain predictable results (e.g., see: MPEP 2143_I_B).

With respect to claim 12, Van Wiemeersch modified supra teaches the system as set forth in claim 5 in which the mandatory vehicle-specific data comprises one or more of: the engine not running; a hood of an engine compartment of the motor vehicle being latched closed; a transmission in a drivetrain of the motor vehicle not being in a drive gear; and vehicle battery voltage for engine cranking being at least as great as rated battery voltage (for example, as discussed by at least ¶ 0023 of Van Wiemeersch; because the engine not running, a hood of an engine compartment of the motor vehicle being latched closed, a transmission in a drivetrain of the motor vehicle not being in a drive gear, and vehicle battery voltage for engine cranking being at least as great as rated battery voltage are recited in the alternative, it is sufficient to address one of the claimed alternatives).  

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Wiemeersch; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Van Wiemeersch in view of De Los Santos and/or Maehara and/or U.S. Patent Application Publication No. 2021/0094438 to Ciccone et al. (hereinafter: “Ciccone”).
*Note that Applicant’s provisional application 62/811,392 filed 02/27/2019 includes minimal support for the subject matter of the pending claims, including no support for the subject matter introduced by claim 9. If a claim in a nonprovisional application is not adequately supported by the written description and drawing(s) (if any) of the provisional application, that claim in the nonprovisional application is not entitled to the benefit of the filing date of the provisional application (e.g., see: MPEP 211.05_I_A).
With respect to claim 9, Van Wiemeersch (alternatively, Van Wiemeersch modified supra) teaches the system as set forth in claim 6, and although Van Wiemeersch acknowledges a low fuel level condition being a conventional concern in the art of remote start systems for vehicular internal combustion engines (as discussed by at least ¶ 0008), and although the data of Van Wiemeersch includes fuel level information provided by a fuel sensor (instrument cluster 344, as depicted by at least Fig. 3 in view of at least ¶ 0043), and although the system of Van Wiemeersch includes an ECU that shuts off the engine (as depicted by at least Fig. 3 in view of at least ¶ 0041-0043 and in view of at least Figs. 1B & 1C), Van Wiemeersch appears to lack a clear teaching as to whether the ECU shuts off the engine when total fuel remaining in the one or more vehicle fuel tanks is below a low fuel limit. Nevertheless, it is additionally understood that the ECU of the system of Van Wiemeersch (or Van Wiemeersch modified supra) would necessarily shut off the engine when the total fuel remaining in a vehicle fuel tank is zero (which is necessarily below a definable low fuel limit) because an unfueled engine cannot remain in operation.
As discussed in detail above, Van Wiemeersch is understood to teach each and every limitation of the system of claim 9 so as to anticipate the claim under a broadest reasonable interpretation and/or Van Wiemeersch modified supra is understood to teach or render obvious each and every limitation of the system of claim 9 under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that the ECU of the system of Van Wiemeersch (or Van Wiemeersch modified supra) does not necessarily shut off the engine when the total fuel remaining in a vehicle fuel tank is zero and therefore necessarily below a definable low fuel limit, it is also noted that Ciccone teaches an analogous system including an ECU for shutting off the engine when total fuel remaining in one or more fuel tanks is below a low fuel limit (as depicted by at least Figs. 1 & 2 and as discussed by at least ¶ 0030, 0034 & 0041-0042).
Therefore, even if Van Wiemeersch is not interpreted or relied upon to teach that the ECU shuts off the engine when total fuel remaining in one or more vehicle fuel tanks is below a low fuel limit, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Van Wiemeersch with the teachings of Ciccone, if even necessary, such that the ECU shuts off the engine when total fuel remaining in one or more vehicle fuel tanks is below a low fuel limit to prevent depleting the vehicle fuel tank while recharging a battery of the motor vehicle during remote start operation of the engine.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wiemeersch in view of De Los Santos, and in view of U.S. Patent Application Publication No. 2013/0151132 to Harumoto et al. (hereinafter: “Harumoto”); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Van Wiemeersch in view of De Los Santos, in view of Maehara, and in view of Harumoto.
With respect to claim 10, Van Wiemeersch modified supra teaches the system as set forth in claim 5 in which the motor vehicle has an engine cranking motor which starts upon receipt of an engine start command from the ECU (Van Wiemeersch teaches a starter 314 (e.g., “engine cranking motor”), as shown by at least Fig. 3 in view of at least ¶ 0029-0030 & 0041-0042, that is startable using a starting command from the body control module 200); however, Van Wiemeersch appears to lack a clear teaching as to whether the ECU further includes a crank timer for measuring engine cranking time. 
Harumoto teaches an analogous system (apparent from at least Figs. 1 & 2) including an ECU which comprises a crank timer for measuring engine cranking time of an engine cranking motor of a motor vehicle (as depicted by at least Fig. 9 in view of at least ¶ 0134-0135 & 0139-0141).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Van Wiemeersch with the teachings of Harumoto, if even necessary, such that the ECU further includes a crank timer for measuring engine cranking time because Harumoto further teaches that attempts to start an engine of a vehicle using an engine cranking motor occasionally result in failure to start the engine, with such failures to start the engine being determinable upon elapse of a definable timer duration, such that additional control, by an ECU, is able to be performed to discontinue operation of the engine cranking motor after elapse of the definable timer duration such that operation of the engine cranking motor does not continue indefinitely in a state of engine starting failure.

With respect to claim 11, Van Wiemeersch modified supra teaches the system as set forth in claim 10 in which the ECU is operable to discontinue operation of the engine cranking motor after a preset engine cranking time has elapsed (as discussed in detail above with respect to claim 10). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Van Wiemeersch in view of De Los Santos, and in view of U.S. Patent No. 5,673,017 to Dery et al. (hereinafter: “Dery”); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Van Wiemeersch in view of De Los Santos, in view of Maehara, and in view of Dery.
With respect to claim 13, Van Wiemeersch (alternatively, Van Wiemeersch modified supra) teaches the system as set forth in claim 5, wherein the mandatory vehicle-specific data further comprises data disclosing that remote starting is enabled [as depicted by at least Fig. 1A in view of at least ¶ 0020-0022, the data indicative of whether another safe condition for allowing starting of the engine 308 is met is also understood to include a determination (at 104) as to whether a remote starting mode is enabled].
Van Wiemeersch appears to lack a clear teaching as to whether the system includes a switch for enabling and disabling remote starting. Nevertheless, it is also noted that Dery teaches an analogous system (apparent from at least Fig. 2) including a vehicle switch (27) for enabling and disabling remote starting of an engine of the vehicle (as depicted by at least Figs. 2 & 6 in view of at least Col. 6, lines 40-43 & Col. 9, lines 21-37).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Van Wiemeersch with the teachings of Dery, if even necessary, to include a switch for enabling and disabling remote starting because Dery further teaches that such a switch beneficially enables disabling of the remote starting whenever desired, including, for example, when a device for commanding the remote starting is lost by an owner of the vehicle. Therefore, it is also understood that such a modification, if even necessary, would merely amount to a simple combination of prior art elements according to known methods to yield predictable results (e.g., see: MPEP 2143_I_A).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Van Wiemeersch in view of U.S. Patent No. 6,351,703 to Avery, Jr. (hereinafter: “Avery”); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Van Wiemeersch in view of De Los Santos and/or Maehara, and in view of Avery.
With respect to claim 20, Van Wiemeersch (alternatively, Van Wiemeersch modified supra) teaches the system as set forth in claim 1; however, Van Wiemeersch appears to lack a clear teaching as to whether the system further includes a fleet management server in wireless communication with the telematics device and the ECU of the motor vehicle, wherein the motor vehicle is part of a fleet of similar vehicles, the fleet management server further in wireless communication with one or more other motor vehicles of the fleet, wherein the fleet management server transmits a wireless engine start command to the motor vehicle and the one or more other motor vehicles of the fleet.
Avery teaches a system including a fleet management server (206) in wireless communication with a motor vehicle (apparent from at least Figs. 1-3 in view of at least Col. 3, lines 26-51, Col. 5, lines 8-21 & Col. 6, lines 4-46), wherein the motor vehicle is part of a fleet of similar vehicles, the fleet management server further in wireless communication with one or more other motor vehicles of the fleet in a common area, wherein the fleet management server transmits a wireless engine start command to the motor vehicle and the one or more other motor vehicles of the fleet (apparent from at least Figs. 2 & 3 in view of at least Col. 6, lines 4-46 & Col. 7, lines 13-45).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Van Wiemeersch with the teachings of Avery to further include a fleet management server in wireless communication with the telematics device and the ECU of the motor vehicle, wherein the motor vehicle is part of a fleet of similar vehicles, the fleet management server further in wireless communication with one or more other motor vehicles of the fleet, wherein the fleet management server transmits a wireless engine start command to the motor vehicle and the one or more other motor vehicles of the fleet because Avery further teaches that such a fleet management system beneficially enables remote starting of a plurality of motor vehicles (e.g., at least two similar motor vehicles of a fleet of similar motor vehicles) when the motor vehicles are located in a common area to thereby automatically start the motor vehicles at the same time in cold climates while ensuring safety and security by preventing undesired starting and/or vehicle theft. Therefore, it is also understood that such a modification, if even necessary, would merely amount to a simple combination of prior art elements according to known methods to yield predictable results (e.g., see: MPEP 2143_I_A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747